COURT OF APPEALS OF VIRGINIA


Present: Judge Frank, Alston and Senior Judge Coleman


JULIET WRIGHT
                                                                     MEMORANDUM OPINION *
v.     Record No. 1444-11-1                                              PER CURIAM
                                                                       DECEMBER 28, 2011
JAMES CITY COUNTY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Juliet Wright, on brief), pro se.

                 (Robert A. Rapaport; Bonnie P. Lane; Clark, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellee.


       Juliet Wright (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

Commission finding that her claims for an injury by accident and for an occupational disease are

barred by the statute of limitations. The commission also decided claimant failed to prove she

had sustained a compensable injury by accident or that she was suffering from an occupational

disease. 1 We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Wright v. James City Cty., VWC File No. 241-65-56 (June 20, 2011). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In her opening brief, claimant attempts to introduce new evidence. We have not
considered that evidence. In addition, we have not considered claimant’s medical malpractice
allegations; it falls outside of the commission’s jurisdiction and our jurisdiction.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27. 2

                                                                                           Affirmed.




       2
          Claimant has filed a request for a writ of certiorari and a request to delay consideration
of this case. We deny those requests.
                                               - 2-